DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. (US 8,704,018) in view of Moore et al. (US 10,533,141).
Regarding claims 1-7, the reference Timken et al. teaches a system for regenerating ionic liquid with solid regeneration catalyst and hydrogen, the system comprising: a hydrogenation reactor (100) comprising a metal material (see col. 5, lines 34-65; Figs. 1 and 2); a solid active particulate material disposed in the hydrogenation reactor (100)(see col. 5, lines 34-65; Figs. 1 and 2); a first line (70) configured to supply separated ionic liquid to the hydrogenation reactor (100); a second line (10) configured to recover an effluent from the hydrogenation reactor (100); and a piping arrangement connecting the hydrogenation reactor (100) (see col. 2, lines 21-57; Figs. 1 and 2). The instantly claimed system thus differs from the system of Timken et al. in that the reference Timken et al. is silent with respect to employing a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant for use as the hydrogenation reactor (100) and a piping arrangement connecting the plurality of tubular reactors so as to facilitate continuous operation of the system while one or more of the tubular reactors of the plurality of tubular reactors are taken offline. 
However, as evidenced by the reference Moore et al. (see col. 17, lines 4-16; Figs. 2-6), it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system (11), for their attended advantages of facilitating reactor maintenance without the entire plant having to shut down, allowing one to vary the catalyst loading in the reactor system so that the overall process can be optimized, and/or providing excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, seeking to improve the ionic liquid regeneration system of Timken et al., to have replaced the single hydrogenation reactor (100) of Timken et al. with a plurality of tubular hydrogenation reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant, because, as evidenced by the reference the reference Moore et al., it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system to facilitate reactor maintenance without the entire plant having to shut down and/or provide excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line (see col. 17, lines 4-16; Figs. 2-6).
Regarding claim 10, the reference Moore et al. teaches that an inner surface of each of the tubular reactors may comprise a metal or metal alloy that is resistant to corrosion from ionic liquid (see col. 14, lines 28-40).
Regarding claim 13, the references Timken et al. and Moore et al. teach the system, wherein the solid active particulate material disposed in at least one tubular reactor from the plurality of tubular reactors comprises the solid regeneration catalyst (see Timken et al.: col. 5, lines 34-65; Moore et al.: col. 6, lines 32-38; col. 7, lines 5-38).
Regarding claim 14, the references Timken et al. and Moore et al. teach the system, wherein the at least one tubular reactor having the solid regeneration catalyst comprises a plurality of solid regeneration catalysts (see Moore et al.: col. 6, lines 32-38; col. 7, lines 5-38).
Regarding claim 17, the reference Moore et al. teaches that the system may further comprise a heat exchanger configured to supply heat to fluid within the tubular reactors (see col. 13, lines 33-38; Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. in view of Moore et al. as applied to claim 1 above, and further in view of Pigamo (US 2013/0041191).
Regarding claims 8 and 9, the references Timken et al. and Moore et al. do not specifically disclose wherein each of the tubular reactors further comprises an inner lining formed from a material that is non-reactive with ionic liquid, and wherein the material of the inner lining is selected from the group consisting of: fluoropolymer, fiberglass, epoxy coating, phenolic coating, and, mixtures thereof. However, as evidenced by the reference Pigamo (see para. [0068]), it is known in the art to provide reactors used for conducting reactions involving halogens with an inner lining containing HASTELLOY, INCONEL, MONEL, or fluoropolymers. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each of the tubular reactors of Timken et al. and Moore et al. with any suitable inner lining formed from a material that is non-reactive with the ionic liquid, including an inner lining comprising fluoropolymer, because, as evidenced by the reference Pigamo (see para. [0068]), it is known in the art to provide reactors for conducting reactions involving halogens with an inner lining containing HASTELLOY, INCONEL, MONEL, or fluoropolymers.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. in view of Moore et al. as applied to claim 1 above, and further in view of Luo et al. (US 2016/0001255) and Bazer-Bachi et al. (US 2014/0001089).
Regarding claims 11 and 12, the references Timken et al. and Moore et al. do not specifically disclose wherein the solid active particulate material disposed in at least one tubular reactor from the plurality of tubular reactors comprises a pretreat catalyst material configured to treat the ionic liquid, with or without the presence of hydrogen, and wherein the at least one tubular reactor having the pretreat catalyst material comprises a plurality of pretreat catalyst materials. However, the reference Moore et al. teaches that it may be desirable to utilize guard beds to remove detrimental materials from the feed to the plurality of tubular reactors (see col. 9, lines 1-27). The reference Lue et al. further teaches that since a fixed bed hydrogenation reactor that may be used for regenerating ionic liquid catalyst is susceptible to plugging from coking, deposits of corrosion products and decomposition products derived from feed contaminants, it may be desirable to provide guard bed upstream of the regeneration reactor (see para. [0103]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solid active particulate material disposed in at least one tubular reactor from the plurality of tubular reactors to include a guard bed material as a pretreat catalyst material to treat the ionic liquid, with or without the presence of hydrogen, as well as have the pretreat catalyst material comprise a plurality of pretreat catalyst materials, since the reference Lue et al. suggest for the provision of a guard bed upstream of the fixed bed hydrogenation reactor (see para. [0103]). Furthermore, as evidenced by the reference Bazer-Bachi et al. (see para. [0010]; [0018]; [0023]; Figs. 1-4), it is typical in the art to provide a plurality of pretreat catalyst materials as a guard bed upstream of a main fixed bed reactor. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. in view of Moore et al. as applied to claim 1 above, and further in view of Jacquin (US 4,312,741).
Regarding claim 15, the references Timken et al. and Moore et al. do not specifically teach wherein the first ends of the tubular reactors are at bottoms of the tubular reactors and the second ends of the tubular reactors are at tops of the tubular reactors, and wherein hydrogen is injected at the first ends of the tubular reactors and is recovered in the second line. However, as evidenced by the reference Jacquin (see col. 5, lines 1-23; col. 6, lines 41-64; Fig. 1), it is known in the art to conduct a hydrogenation reaction in a tubular reactor (2) having a first end and a second end opposite the first end, wherein the first end of the tubular reactor is at bottoms of the tubular reactor and the second end of the tubular reactor is at tops of the tubular reactor, and wherein hydrogen is injected at the first end of the tubular reactor and is recovered in the second end along with a reaction effluent. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the tubular reactors of Timken et al. and Moore et al. such that the first ends of the tubular reactors are at bottoms of the tubular reactors and the second ends of the tubular reactors are at tops of the tubular reactors, and have hydrogen injected at the first ends of the tubular reactors and recovered in the second end along with a reaction effluent because, as evidenced by the reference Jacquin (see col. 5, lines 1-23; col. 6, lines 41-64; Fig. 1), it is typical in the art to conduct a hydrogenation reaction in a tubular reactor having a first end and a second end opposite the first end, wherein the first end of the tubular reactor is at bottoms of the tubular reactor and the second end of the tubular reactor is at tops of the tubular reactor, and have hydrogen injected at the first end of the tubular reactor and recovered in the second end along with a reaction effluent.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. in view of Moore et al. as applied to claim 1 above, and further in view of Kawasaki et al. (US 3,301,909).
Regarding claim 16, the references Timken et al. and Moore et al. do not specifically teach wherein the first ends of the tubular reactors are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and wherein hydrogen is injected at the second ends of the tubular reactors and is recovered in separate outlets at the first ends of each of the tubular reactors. The reference Kawasaki et al. teaches a plurality of tubular fixed bed reactors (R1-R4) for carrying out a continuous hydrogenation reaction in liquid phase, wherein each tubular reactor has a first end and a second end opposite the first end, and wherein the first ends of the plurality of the tubular reactors (R1-R4) are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and wherein hydrogen is injected at the second ends of the tubular reactors and is recovered in separate outlets at the first ends of each of the tubular reactors (see col. 3, lines 21-66; Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the tubular reactors of Timken et al. and Moore et al. such that the first ends of the tubular reactors are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and have hydrogen injected at the second ends of the tubular reactors and recovered in separate outlets at the first ends of each of the tubular reactors because, as evidenced by the reference Kawasaki et al. (see col. 3, lines 21-66; Fig. 1), it is typical in the art to arrange a plurality of tubular fixed bed reactors such that a first ends of the plurality of the tubular reactors (R1-R4) are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and have hydrogen injected at the second ends of the tubular reactors and recovered in separate outlets at the first ends of each of the tubular reactors.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. in view of Moore et al. as applied to claim 1 above, and further in view of Pfeffinger (US 2011/0137083).
Regarding claim 18, the references Timken et al. and Moore et al. do not specifically teach wherein each tubular reactor comprises a height between 1.5 to 30.4 meters and a diameter between 25.4 to 305 centimeters. However, as evidenced by the reference Pfeffinger, it is known in the art to conduct a hydrogenation reaction in a tubular reactor having a ratio of total length to diameter in the range from 5:1 to 100:1 (see Abstract). The reference Pfeffinger further teaches a tubular hydrogenation reactor having a height of 16 meters and a diameter of 60 centimeters (see para. [0187]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, depending upon the desired scale of the system for regenerating ionic liquid, to provide each tubular reactor of Timken et al. and Moore et al. with a height between 1.5 to 30.4 meters and a diameter between 25.4 to 305 centimeters as claimed by applicant, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. (US 8,704,018) in view of Moore et al. (US 10,533,141) and Jacquin (US 4,312,741).
Regarding claim 19, the reference Timken et al. teaches a system for regenerating ionic liquid with solid regeneration catalyst and hydrogen, the system comprising: a hydrogenation reactor (100) comprising a metal material (see col. 5, lines 34-65; Figs. 1 and 2); a solid active particulate material disposed in the hydrogenation reactor (100)(see col. 5, lines 34-65; Figs. 1 and 2); a first line (70) configured to supply separated ionic liquid to the hydrogenation reactor (100); a second line (10) configured to recover an effluent from the hydrogenation reactor (100); and a piping arrangement connecting the hydrogenation reactor (100) (see col. 2, lines 21-57; Figs. 1 and 2). The instantly claimed system differs from the system of Timken et al. in that the reference Timken et al. is silent with respect to employing a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant for use as the hydrogenation reactor (100) and a piping arrangement connecting the plurality of tubular reactors so as to facilitate continuous operation of the system while one or more of the tubular reactors of the plurality of tubular reactors are taken offline. 
However, as evidenced by the reference Moore et al. (see col. 17, lines 4-16; Figs. 2-6), it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system (11), for their attended advantages of facilitating reactor maintenance without the entire plant having to shut down, allowing one to vary the catalyst loading in the reactor system so that the overall process can be optimized, and/or providing excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, seeking to improve the ionic liquid regeneration system of Timken et al., to have replaced the single hydrogenation reactor (100) of Timken et al. with a plurality of tubular hydrogenation reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant, because, as evidenced by the reference the reference Moore et al., it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system to facilitate reactor maintenance without the entire plant having to shut down and/or provide excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line (see col. 17, lines 4-16; Figs. 2-6).
The references Timken et al. and Moore et al., however, do not specifically teach wherein the first ends of the tubular reactors are at bottoms of the tubular reactors and the second ends of the tubular reactors are at tops of the tubular reactors, and wherein hydrogen is injected at the first ends of the tubular reactors and is recovered in the second line. However, as evidenced by the reference Jacquin (see col. 5, lines 1-23; col. 6, lines 41-64; Fig. 1), it is known in the art to conduct a hydrogenation reaction in a tubular reactor (2) having a first end and a second end opposite the first end, wherein the first end of the tubular reactor is at bottoms of the tubular reactor and the second end of the tubular reactor is at tops of the tubular reactor, and wherein hydrogen is injected at the first end of the tubular reactor and is recovered in the second end along with a reaction effluent. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the tubular reactors of Timken et al. and Moore et al. such that the first ends of the tubular reactors are at bottoms of the tubular reactors and the second ends of the tubular reactors are at tops of the tubular reactors, and have hydrogen injected at the first ends of the tubular reactors and recovered in the second end along with a reaction effluent because, as evidenced by the reference Jacquin (see col. 5, lines 1-23; col. 6, lines 41-64; Fig. 1), it is typical in the art to conduct a hydrogenation reaction in a tubular reactor having a first end and a second end opposite the first end, wherein the first end of the tubular reactor is at bottoms of the tubular reactor and the second end of the tubular reactor is at tops of the tubular reactor, and have hydrogen injected at the first end of the tubular reactor and recovered in the second end along with a reaction effluent.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Timken et al. (US 8,704,018) in view of Moore et al. (US 10,533,141) and Kawasaki et al. (US 3,301,909).
Regarding claim 20, the reference Timken et al. teaches a system for regenerating ionic liquid with solid regeneration catalyst and hydrogen, the system comprising: a hydrogenation reactor (100) comprising a metal material (see col. 5, lines 34-65; Figs. 1 and 2); a solid active particulate material disposed in the hydrogenation reactor (100)(see col. 5, lines 34-65; Figs. 1 and 2); a first line (70) configured to supply separated ionic liquid to the hydrogenation reactor (100); a second line (10) configured to recover an effluent from the hydrogenation reactor (100); and a piping arrangement connecting the hydrogenation reactor (100) (see col. 2, lines 21-57; Figs. 1 and 2). The instantly claimed system differs from the system of Timken et al. in that the reference Timken et al. is silent with respect to employing a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant for use as the hydrogenation reactor (100) and a piping arrangement connecting the plurality of tubular reactors so as to facilitate continuous operation of the system while one or more of the tubular reactors of the plurality of tubular reactors are taken offline. 
However, as evidenced by the reference Moore et al., it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system (11) for their attended advantages of facilitating reactor maintenance without the entire plant having to shut down, allowing one to vary the catalyst loading in the reactor system so that the overall process can be optimized, and/or providing excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line (see col. 17, lines 4-16; Figs. 2-6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, seeking to improve the ionic liquid regeneration system of Timken et al., to have replaced the single hydrogenation reactor (100) of Timken et al. with a plurality of tubular hydrogenation reactors arrange in parallel, series, or parallel-series configurations as claimed by applicant, because, as evidenced by the reference the reference Moore et al., it is well-known in the art to employ a plurality of tubular reactors arrange in parallel, series, or parallel-series configurations in place of a single reactor system to facilitate reactor maintenance without the entire plant having to shut down, allow one to vary the catalyst loading in the reactor system so that the overall process can be optimized, as well as provide excess capacity so that when an increase in capacity is desired, additional reactors can be quickly brought on-line (see col. 17, lines 4-16; Figs. 2-6).
The references Timken et al. and Moore et al., however, do not specifically teach wherein the first ends of the tubular reactors are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and wherein hydrogen is injected at the second ends of the tubular reactors and is recovered in separate outlets at the first ends of each of the tubular reactors. The reference Kawasaki et al. teaches a plurality of tubular fixed bed reactors (R1-R4) for carrying out a continuous hydrogenation reaction in liquid phase, wherein each tubular reactor has a first end and a second end opposite the first end, and wherein the first ends of the plurality of the tubular reactors (R1-R4) are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and wherein hydrogen is injected at the second ends of the tubular reactors and is recovered in separate outlets at the first ends of each of the tubular reactors (see col. 3, lines 21-66; Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the tubular reactors of Timken et al. and Moore et al. such that the first ends of the tubular reactors are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and have hydrogen injected at the second ends of the tubular reactors and recovered in separate outlets at the first ends of each of the tubular reactors because, as evidenced by the reference Kawasaki et al. (see col. 3, lines 21-66; Fig. 1), it is typical in the art to arrange a plurality of tubular fixed bed reactors such that a first ends of the plurality of the tubular reactors (R1-R4) are at tops of the tubular reactors and the second ends of the tubular reactors are at bottoms of the tubular reactors, and have hydrogen injected at the second ends of the tubular reactors and recovered in separate outlets at the first ends of each of the tubular reactors (see col. 3, lines 21-66; Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774